EXHIBIT 99.2 BELLA PICTURES, INC. Balance Sheet As of September 30, 2010 (Unaudited) ASSETS Current assets Cash & cash equivalents $ Prepaid expenses Other current assets Total current assets Property and equipment, net Other long-term assets Total assets $ LIABILITIES & STOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable $ Current portion of loan obligations Accrued liabilities Customer deposits Deferred revenue Total current liabilities Long-term liabilities Series F preferred stock warrants Long-term portion of loan obligations Total long-term liabilities Total liabilties Stockholders' deficiency Preferred stock Common stock Additional paid-in-capital Accumulated deficit ) Total stockholders' deficiency ) Total liabilities and stockholders' deficiency $ BELLA PICTURES, INC. Statement of Operations For the Three Quarters Ended September 30, 2010 (Unaudited) Net revenues $ Cost of sales Gross profit Sales, marketing and business development and marketing General and administrative Loss from operations ) Interest expense ) Interest and other income Other (expense) income ) Loss before income taxes ) Income tax expense ) Net loss $ ) BELLA PICTURES, INC. Statement of Cash Flows For the Three Quarters Ended September 30, 2010 (Unaudited) Cash flows from operating activities: Net loss $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Prepaid expenses Other current assets Accounts payable ) Accrued expenses Customer deposits Deferred revenue ) Current liabilities Net cash used in operating activities ) Cash flows from investing activities: Purchases of property and equipment ) Restricted cash and certificates of deposit Net cash provided by investing activities Cash flows from financing activities: Payments for redemption of preferred stock ) Proceeds from borrowings Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $
